DETAILED ACTION
Status of the Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/11/2021 has been entered.
The Examiner further acknowledges the following:
Applicant’s arguments and amendments filed on 01/11/2021 are fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. 
Claims 1-6, 9-10, and 15-20 are pending. Claims 15-20 are withdrawn. Claims 1-6, 9-10 are under current Examination. 

Notice of Pre-AIA  or AIA  Status
The present application is examined under the pre-AIA  first to invent provisions.

Information Disclosure Statements
Information Disclosure Statement (IDS) filed on 11/13/2020 has been considered by the Examiner. A signed copy of the IDS is included with the present Office Action
Maintained Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 9-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable Bechberger et al. (United States Patent Publication 2002/0037248).
Bechberger et al. teach aqueous solutions of chlorine dioxide having a purity of at least about 98%, see claims 1-2 and paragraphs [0014]-[0015]. Claim 9 of Bechberger recites that the chlorine dioxide concentration is from 4-15g/L which meets at least 1000ppm by weight. The solution can be 99% pure and appears to contain no manganese or iron present as these are not taught to be in solution in Bechberger, see paragraph [0022] and [0027]. 
Given Bechberger teaches pure chlorine dioxide solutions, they must necessarily have the properties of being stable and retaining at least 90% after 90 days under conditions of 25 degrees Celsius, as a composition and its properties are inseparable. Furthermore, since Bechberger’s aqueous chlorine dioxide solutions are pure, the Examiner submits that Bechberger’s solutions would be storage stable at lower temperatures for even at least one hour. The office does not have the facilities and resources to provide the factual evidence needed in order to establish that the product of the prior art does not possess the same material, structural and functional characteristics of the claimed product. In the absence of evidence to the contrary, the burden is on the applicant to prove that the claimed product is different from those taught by the prior art and to establish patentable differences.  See In re Best 562F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2d 1922 (PTO Bd. Pat. App. & Int. 1989).Given Bechberger is silent to the inclusion of manganese, iron and transition metal ions, the Examiner interprets the solution as being free of manganese, iron and transition metal ions. 
Accordingly the instant claims are rendered prima facie obvious over the 

37 CFR 1.132 Declaration
The examiner acknowledges receipt of the Declaration under 37 CFR 1.132 by Dean Gregory filed on 01/11/2021.
The Declaration is insufficient to overcome the rejection of claims 9-10 based upon obviousness over Bechberger because:  
Despite indicating in the Declaration that Bechberger requires greater than 1,000ppm total impurities, claim 9 recites that the composition must contain 10ppm by weight or less manganese and iron irons without requiring that the total impurities must be 1,000ppm or less. 
Upon reviewing the data presented in Declaration, the examiner acknowledges Applicant’s statement at paragraph 7 that the Bechberger reference does not teach about 1,000mg/L or less total impurities since the sodium ion and sulfate ion levels exceed 1000 mg/L in Bechberger. However, claim 9 does not specify that the total impurities or that the sodium and sulfate ions must be less than 1000 mg/L.  
Accordingly, the Declaration does not overcome the Bechberger reference with regards to claims 9-10. 
Upon consideration of the facts taught by the prior art and the information submitted by the Affiant, the balance of evidence indicates that the prior art teaches the instantly claimed inventions.



Response to Remarks 
Applicants have submitted a 132 Declaration filed 01/11/2021 and evidences that the process of Bechberger provides sodium ion and sulfate ion impurities which are above the allowed about 1,000 ppm claimed.  
Examiner notes however that claim 9 does not require a solution with low amounts of sodium or sulfate ion impurities or that the total impurities must be less than about 1,000ppm as claim 9 recites that the solution contains 10ppm by weight or less manganese and iron ions combined. 
With regards to Bechberger, Applicants argue that Bechberger teaches addition of acids to lower the pH of pure chlorine dioxide solutions to improve stability. Bechberger is referenced in the present specification as teaching that a minimum decomposition rate of chlorine dioxide is 0.6% per hour at a pH of 4.85-3.90 should no acid to lower the pH. Applicants note that the unexpected superior results achieved by the claimed invention is better than the one in Bechberger. 
Examiner respectfully submits that while Bechberger may require acids to lower the pH and thereby improve and enhance stability, this acid addition to provide enhanced stability is not excluded by the instant claims. 

New Rejections 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 and 9-10 are rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for retaining at least 75% of original chlorine dioxide after 90 days at 40 degrees Celsius having 100ppm or less of sodium ions, potassium ions, calcium ions, magnesium ions, sulfate ions, nitrate ions and bicarbonate ions does not reasonably provide enablement for at least 1000ppm of total impurities which includes one or more of sodium ions, potassium ions, calcium ions, magnesium ions, transition metal ions, sulfate ions, nitrate ions, and bicarbonate ions and retaining at least 75% of the original chlorine dioxide after 90 days at 40 degrees Celsius. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. 
(A) The nature of the invention. Claim 1 requires an aqueous chlorine dioxide solution containing about 1,000 ppm by weight or less total impurities wherein the impurities comprise one or more of sodium ions, potassium ions, calcium ions, magnesium ions, transition metal ions, sulfate ions, nitrate ions and bicarbonate ions wherein the aqueous chlorine dioxide solution retains at least 75% of the original chlorine dioxide after 90 days at 40 degrees Celsius when stored in amber glass bottle at as starting concentration of about 4500 ppm. The chlorine dioxide solution of claim 9 has 10ppm by weight or less of manganese ions and iron ions combined and chlorine dioxide solution retains at least 75% of the original chlorine dioxide after 90 days at 40 degrees Celsius when stored in amber glass bottle at as starting concentration of about 4500 ppm. 
 (B) The breadth of the claims/amount of direction provided by the inventor 
Claim 1 recites retains at least 75% of the original chlorine dioxide after 90 days and 40 degrees Celsius and claim 9 recites that the solution contains 10ppm of manganese and iron ions and that the solution retains 90% of original chlorine dioxide after 90 days at 40 degrees Celsius. 
The instant specification notes that at 100 ppm sodium ions and at 40 degrees Celsius, the chlorine dioxide deteriorates at a markedly high rate and that increasing the ion concentrations leads to greater chlorine dioxide decomposition and lower storage stability over time (see page 13, second and third paragraphs of specification). The specification notes that even small amounts of manganese ions at 10ppm can greatly diminish the storage stability, see page 14. 
The total impurities of the claims are suggested to comprise 1,000 ppm or less individually sulfate ions (i.e. one or more of recited in claim 1). Figure 8 of the instant specification demonstrates that increasing the concentration of the sulfate ions in the solution with 100ppm sulfate ions present results in decreased original chlorine dioxide solution present. The claims encompass 1,000ppm of sulfate ions alone and as demonstrated at Figure 8 these ions in solution provide a greatly diminished original chlorine dioxide solution and suggests that far higher concentrations would decrease stability. No data demonstrates that 1,000ppm of these sulfate ions provides at least 75% original chlorine dioxide. The sulfate ions reach only about 85% of the original concentration after about 90 days at 100ppm. 
Figure 6 demonstrates that magnesium at 100 ppm at 40 degrees Celsius has about 75% chlorine dioxide after 90 days, however this is at a concentration of 100ppm 
Figure 9 demonstrates that increasing the concentration of the nitrate ions at 100ppm and 40 degrees Celsius diminishes storage stability. No data provides 1,000 ppm of the nitrate ions alone, however the trend is such that increasing the amount of iron present would diminish storage stability. Claim 1 encompasses embodiments wherein the solution can contain about 1000ppm or less nitrate ions. 
Figure 10 demonstrates that even at 10ppm manganese (which is a transition metal ion) does not have least 75% stability after 90 days. Claim 1 encompasses amounts of manganese present at 1000ppm by weight. Claim 9 encompasses 10ppm by weight or less of manganese ions and iron combined encompassing 10ppm of the manganese and none of the iron. The data presented at figure 10 demonstrates that even at about 10ppm manganese ions, there is not at least 90% of original chlorine dioxide present after 90 days at 40 degrees Celsius. 
The data at Figure 11 only tests potassium at 1ppm at 25 degrees Celsius but not as high as 1,000 ppm. However, even at even 1ppm at a temperature that is 25 degrees Celsius potassium ions demonstrate a loss of stability. 
Figure 12 demonstrates that bicarbonate ions at 100ppm at 40 degrees Celsius does not provide anything over 80% stability after 90 days and thus suggests that bicarbonate alone at levels from about 1000ppm or less are going to be highly unstable 
None of the data presented in the figures demonstrates solution of 1,000ppm total impurities and retaining at least 75% after 90 days at 40 degrees Celsius. All of the data presented by the figures seem to suggest a greatly reduced amount of original chlorine dioxide present even at significantly lower concentrations of 100ppm. 
The data demonstrates that increasing concentration of any one of the ions individually results in decreased storage stability. None of the data demonstrates that even at levels of 1,000ppm alone all of these ions individually or together result in at least 75% original chlorine dioxide solutions after 90 days at 40 degrees Celsius. The data suggests that 100ppm provides some stability after 90 days for certain ions excluding manganese, however there can never be even over 10ppm transition metal (manganese) to achieve the property of retaining at least 75% original chlorine dioxide present. The data demonstrates that increasing the concentration of any one of these ions even individually results in reduced original chlorine dioxide levels present and results in undue experimentation at arriving at solutions having 1,000ppm impurities and retaining at least 75% original chlorine dioxide solution after 90 days at 40 degrees Celsius.
 (C) The quantity of experimentation needed to make or use the invention.  In view of the lack of guidance and direction provided by the instant disclosure, a skilled artisan could not practice the invention commensurate with the full scope of the claims without undue experimentation to arrive at solutions having 1,000ppm as an upper limit of total impurities and retaining the storage stability as claimed with about 1,000 ppm impurities.

Conclusion
Currently, no claims are allowed and all claims are rejected. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sarah Al-Awadi whose telephone number is (571) 270-7678.  The examiner can normally be reached on 9:30 am - 6:00 pm; M-F (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, David J Blanchard can be reached at (571) 272-0827. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/SARAH ALAWADI/Examiner, Art Unit 1619